Citation Nr: 1813092	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-54 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, prior to April 11, 1997, for schizophrenia.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2014, the Board remanded the Veteran's claim of entitlement to an effective date prior to May 22, 2000, for the grant of service connection for schizophrenia, to include whether there was clear and unmistakable error (CUE) in June 1981 and/or June 1982 rating decisions.  The June 1981 and June 1982 rating decisions denied the Veteran's claim of entitlement to service connection for schizophrenia.  The earlier effective date claim was the only claim pending before the Board at the time of the July 2014 remand.  

While this claim was in remand status, the RO issued a July 2016 rating decision wherein it determined that neither the June 1981 nor June 1982 rating decision contained CUE.  However, the RO also determined that the Veteran was not sent notice of these rating decisions and, thus, the issue of entitlement to service connection for schizophrenia remained pending before VA since then.  Ultimately, the RO granted an effective date of April 9, 1981, for the grant of service connection for schizophrenia, which is the earliest date available under the regulations.  See 38 C.F.R. § 3.400 (2017).  As the entire benefit sought on appeal was granted, further appellate review is moot, to include consideration of CUE.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the July 2016 rating decision wherein the April 9, 1981 effective date was assigned, the RO also assigned an initial rating of 30 percent, prior to April 11, 1997, and a total (100 percent) rating on and after April 11, 1997, to the Veteran's schizophrenia.  The Veteran perfected an appeal, seeking an initial rating in excess of 30 percent.

During the pendency of this appeal, the Veteran asserted entitlement to TDIU.  Generally, the determination of whether a veteran is entitled to TDIU is part and parcel of a claim of entitlement to an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As a claim of entitlement to TDIU has been specifically raised by the Veteran, it is properly before the Board.  The claim of TDIU is for consideration throughout the pendency of this appeal (i.e., on and after April 9, 1981).  See Bradley v. Peake, 22 Vet. App. 280 (2008).

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).  

This appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action is required.


REMAND

Evidence of record concerning the severity of the Veteran's schizophrenia from April 9, 1981 to April 11, 1997 is, at best, limited.  Further, this evidence does not address the rating criteria for psychiatric disabilities then in effect.  The Veteran's attorney asserts that this lack of evidence warrants a remand in order to obtain a retrospective opinion as to the severity of the Veteran's disability; the Board agrees.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the Veteran's increased initial rating claim and, thus, a remand for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).



Accordingly, the case is remanded for the following action:

1.  The AOJ must send the Veteran notice of the rating criteria in effect from April 9, 1981 to April 11, 1997, with respect to his service-connected schizophrenia, as well as notice that advises him about the information and evidence needed to substantiate his increased initial rating claim.

2.  The AOJ must send the Veteran the appropriate notice that advises him about the information and evidence needed to substantiate a claim of entitlement to TDIU throughout the pendency of this appeal (i.e., on and after April 9, 1981).  In addition, the AOJ should ask him to fully complete a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

3.  Then, the AOJ must obtain a retrospective opinion from a VA examiner.  The electronic claims file must be made available to and reviewed by the examiner.  Moreover, the AOJ should provide the examiner with the applicable rating criteria during the relevant period of time.  The examiner is asked, to the extent possible, to ascertain the severity of the Veteran's schizophrenia from April 9, 1981 to April 11, 1997.  In so doing, the examiner is asked to consider and discuss the lay statements of record regarding the perceived severity of the Veteran's schizophrenia during this time period.

The examiner should also provide an opinion as to the impact of all of his service-connected disabilities on his ability to secure or follow substantially gainful employment from April 9, 1981 to April 11, 1997.

If the examiner determines an additional examination of the Veteran is necessary to render the requested opinions, then such examination must be scheduled.

A complete rationale for all opinions expressed must be provided.

4.  If a new examination is required, the AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above has been completed, the AOJ should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his attorney a supplemental statement of the case and be given the opportunity to respond thereto.  The AOJ should then return the appeal to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

